Exhibit 10.2 ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT (the "Agreement") dated as of the 26th day of October, 2009 is entered into by and between DK Investors, Inc., a New York corporation ("Seller") and SGK Nanostructures, Inc., a New York corporation ("Buyer"). RECITALS WHEREAS, the Seller has historically conducted business activities in the field of commercializing proprietary technologies and capabilities that the Seller has developed or acquired and is seeking to develop in the field of nanotechnology (the "Legacy Business"). WHEREAS, the Legacy Business represented all of the Seller's operations. WHEREAS, the Seller has determined to exit all business activities related to the Legacy Business. WHEREAS, Seller desires to convey, sell and assign to Buyer all of Seller's right, title and interest in and to the Legacy Business, upon the terms and conditions contained in this Agreement. NOW THEREFORE, in consideration of the mutual promises and other good and valuable consideration, the sufficiency of which is hereby acknowledged, the parties agree as follows: 1.
